Title: Jonathan Williams to the Commissioners, 17 July 1778
From: Williams, Jonathan
To: First Joint Commission at Paris,Adams, John


     
      Honble Gentlemen
      Passy, 17 July 1778
     
     I am highly sensible of the Confidence you honour me with by your Approbation of my Drafts on Mr. Grand, and am ready to account for the expenditure of them up to the 30th May. The Charges since my Departure from Nantes, to go to new Account.
     As your Time is too constantly and too importantly employed to attend to the Details of commercial Concerns, would it not be well to appoint some Gentleman in whom you have Confidence to compare the Bills and Receipts with the Charges in the Accounts. The general Approbation of them to depend afterwards on the Commissioners?
     I submit the Matter to your Judgement and have the Honour to be with great Respect Honble Gentlemen Your most obedient & most humble Servant
     
      Jona Williams
     
    